Citation Nr: 1641031	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), depression and adjustment disorder with anxiety/depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1959 to July 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge in a travel Board hearing.  A transcript of that hearing is of record.

The Veteran's claim for entitlement to service connection for PTSD has been expanded to entitlement to service connection for an acquired psychiatric disorder to include, PTSD, anxiety disorder NOS, depression and adjustment disorder with anxiety/depression.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Such is appropriate as a review of the record reflects that he has various diagnosed psychiatric disorders, including the aforementioned.  This alteration is reflected on the title page of this decision and will be explained in detail in the remand portion of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disability that was incurred in or caused by his service.  He reports witnessing a variety of in-service stressor events.  In particular, he recounts witnessing the gruesome injury of a fellow crewman who lost an arm and cut open his head following accidental contact with an aircraft propeller.  See December 2010 Statements in Support of the Claim.  Military personnel records confirm that a similar incident did occur onboard of the USS Enterprise in May 1963 while the Veteran was aboard.  It is certainly plausible that the Veteran bore witness to the incident.  

In April 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his psychiatric complaints.  For a variety of reasons the Board finds this examination inadequate for adjudication purposes.  Primarily, the examiner failed to address the Veteran's diagnosed depression and adjustment disorder disabilities, which were previously diagnosed.  She also provided little rationale as to why there was no relationship between the Veteran's diagnosed anxiety disorder and his active service.  Similarly, although the examiner determined that the Veteran did not meet the criteria for PTSD, no opinion was provided addressing the propriety of his previous PTSD diagnoses.  It is also noteworthy that the examiner used DSM-V for determining whether or not the Veteran had PTSD, which was not applicable for the Veteran's claim.  See 80 Fed. Reg. 14308 (March 19, 2015) (the DSM-V criteria are not for application to appeals certified to the Board before August 14, 2014).  A new VA examination and opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorders.  Provide the examiner with information (such as a summary of corroborated stressors) and directions consistent with current applicable regulations.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner should address the following:

a. Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed during the pendency of the claim.
b. Specifically state whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If a diagnosis is made, the stressor(s) supporting that diagnosis should be identified.   If a diagnosis is not made, the examiner should provide rationale along with addressing the diagnoses of PTSD that were previously rendered.  

c. For each assigned current diagnosis (other than PTSD), provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was (were) incurred during the Veteran's service or as a result of an incident or stressor during the Veteran's service.

d. In providing the above opinion, the examiner must specifically address the Veteran's submitted testimony and the lay statements in evidence.  The examiner must also address the propriety of his previous diagnoses which note his reports of experiencing in-service trauma.  See Albuquerque VAMC treatment medical records dated in May and September 2010, January 2011, December 2012 and May 2014.  

NOTE: The Board has conceded that the Veteran did indeed witness a fellow crewman suffer severe bodily injury as a result of a propeller accident.  

NOTE: As stated above, the Board has determined that the evidence of record is insufficient to support the legal proposition that his current disabilities preexisted service.  As such, the Veteran is determined to have been sound on entrance into service.  Nevertheless, this previous opinion suggests the examiner's belief that some psychiatric disability or symptomology was present in-service.  Therefore, if the current examiner opines that the Veteran did not suffer a psychiatric disability or symptomology in-service this opinion must be rationalized against the 2014 examiner's statements.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Thereafter, the RO/AMC should readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

